Exhibit 10.4

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is dated as of May
__, 2009, and is by and between FBR CAPITAL MARKETS CORPORATION, a corporation
organized under the laws of the Commonwealth of Virginia (“CMC”), and FRIEDMAN,
BILLINGS, RAMSEY GROUP, INC. (d/b/a ARLINGTON ASSET INVESTMENT CORP.), a
corporation organized under the laws of the Commonwealth of Virginia (“Group”).
CMC and Group are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, pursuant to that certain Stock Repurchase Agreement, dated as of May
__, 2009, by and between CMC, FBR TRS Holdings, Inc. (“FBR TRS”), and Group (the
“Repurchase Agreement”), CMC has agreed to repurchase certain shares of capital
stock of CMC that are currently held of record by FBR TRS and beneficially owned
by Group; and

WHEREAS, in connection with the entering into of the Repurchase Agreement, Group
desires to assign to CMC, and CMC desires to accept and receive from Group, all
of Group’s contract rights under certain agreements to which it is a party all
upon the terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

AGREEMENT

Section 1. Assignment and Assumption. Group hereby assigns, sells, transfers and
conveys each applicable Assigned Contract (as hereinafter defined) (with such
assignment, sale, transfer and conveyance deemed to have been effective as of
the original date of each applicable Assigned Contract) (the “Assignment”) to
CMC and all of the rights, title and interest of Group in and to, and all of
Group’s obligations in connection with, each of the agreements identified on
Exhibit A hereto (together with any agreements identified in accordance with the
terms of Section 2, the “Assigned Contracts”). CMC hereby accepts the Assignment
and assumes and agrees (with such assumption and agreement deemed to have been
effective as of the original date of each applicable Assigned Contract) to
perform all of the duties and obligations of Group under the Assigned Contracts;
provided, however, that notwithstanding the foregoing, Group shall retain all
responsibility for, and CMC shall have no obligation or liabilities with respect
to, any such contracts to the extent that such contracts pertain solely to Group
separate and apart from CMC or any subsidiary thereof.

Section 2. Additional Agreements. The Parties agree that in the event that Group
or CMC later identifies any agreement to which Group is a party that the Parties
mutually agree in good faith relates at such time, previously related, or will
relate primarily to CMC’s business,



--------------------------------------------------------------------------------

Group will assign such agreement to CMC and CMC will assume Group’s duties and
obligations thereunder, subject to the proviso in Section 1.

Section 3. Approvals and Consents; Further Actions.

(a) In the event an Assigned Contract and any claim, right, benefit, duty or
obligation arising thereunder or resulting therefrom is not assignable or
assumable without the consent of the other party(ies) thereto, the Parties will
use commercially reasonable efforts to obtain as expeditiously as possible the
written consent of the other party(ies) to such contract for the assignment or,
if required, novation thereof to CMC, and will execute and deliver any other
documents and instruments as are reasonably necessary in furtherance of such
assignment or novation. The Parties agree to equally share all out-of-pocket
costs and expenses (but not internal or employee costs or expenses or
allocations therefor) incurred in connection with this Section 3(a). In
furtherance of the foregoing, as soon as practicable following the date hereof,
CMC shall submit to the other party or parties to any such contract
documentation seeking the written waiver or approval of such other contracting
party or parties thereto to the transfer, assignment, novation, or amendment of
all of the applicable Group claims, rights, benefits, and liabilities thereunder
to CMC. In no event shall Group or CMC be obligated to pay any money (other than
a de minimis amount) to any person or entity or to offer or grant other
financial or other accommodations to any person or entity in connection with
obtaining any consent, waiver, confirmation, novation, amendment, or approval
with respect to any Assigned Contract.

(b) Until such time as any required consent, waiver, confirmation, novation, or
approval is obtained with respect to any Assigned Contract, the Parties will
cooperate diligently and in good faith to establish a lawful and commercially
reasonable arrangement under which CMC would obtain, to the fullest extent
practicable and not prohibited by applicable law, the economic claims, rights,
and benefits and assume the corresponding economic burdens and obligations
thereunder in accordance with this Agreement (including by means of any
subcontracting, sublicensing, or subleasing arrangement) or under which Group
would enforce such Assigned Contract at the direction of and for the benefit of
CMC, provided, that all reasonable out-of-pocket expenses of such cooperation
and related actions shall be paid by CMC. In such event (i) Group will promptly
pay, assign, and remit to CMC when received all monies and other consideration
received by it under any such Assigned Contract or any claim, right, or benefit
arising thereunder, and (ii) CMC will promptly pay, perform, or discharge when
due any obligation or liability arising thereunder.

(c) Notwithstanding anything in this Agreement to the contrary, this Agreement
shall not constitute an agreement to assign or assume any Assigned Contract or
any claim, right, benefit, duty or obligation arising thereunder or resulting
therefrom if an attempted assignment or assumption thereof, without the consent
of a third party thereto, would constitute a breach or other contravention
thereof, be ineffective with respect to any party thereto or in any way
adversely affect the rights of Group or CMC thereunder.

(d) Each of the Parties covenants and agrees to execute and deliver, at the
request of the other Party, such further instruments of transfer and assignment
and to take such

 

2



--------------------------------------------------------------------------------

other action as such other Party may reasonably request to more effectively
consummate the assignment and assumption of the Assigned Contracts as
contemplated by this Agreement.

Section 4. Notices. All notices to be given or otherwise made to any Party to
this Agreement shall be delivered in accordance with the terms set forth in the
Repurchase Agreement.

Section 5. Successors and Assigns. This Agreement shall be binding upon, and
shall inure to the benefit of, the Parties and their respective successors and
permitted assigns.

Section 6. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the Commonwealth of Virginia,
without giving effect to any choice of law or conflict of law provisions or rule
(whether of the Commonwealth of Virginia or any other jurisdiction) that would
cause the application of the laws of any other jurisdiction other than the
Commonwealth of Virginia. The Parties agree, for the purposes of any action
arising out of or relating to this Agreement, to commence any such action solely
in the state or federal courts located in the Commonwealth of Virginia.

Section 7. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY DISPUTE ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 8. Amendments; Modifications. This Agreement may not be amended,
supplemented or modified except by an agreement in writing that makes specific
reference to this Agreement and which is signed by an authorized representative
of each of the Parties. The failure of a Party to assert any of its rights
hereunder shall not constitute a waiver of such rights nor in any way affect the
validity of this Agreement or any part hereof or the right of such Party
thereafter to enforce each and every provision of this Agreement. No waiver of
any breach of or noncompliance with this Agreement shall be held to be a waiver
of any other or subsequent breach or noncompliance.

Section 9. Entire Agreement. This Agreement and all exhibits hereto constitutes
the entire agreement of the Parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
between the Parties with respect to the subject matter hereof.

Section 10. Specific Performance. The Parties acknowledge and agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. Accordingly, each of the Parties agrees that, in the event of any
breach of the provisions of this Agreement, the non-breaching Party, without
prejudice to any rights to judicial relief it may otherwise have, shall be
entitled to seek equitable relief, including injunction, and to enforce
specifically the terms and provisions of this Agreement. Each of the Parties (to
the extent such Party is the breaching Party) further agrees that it will not
oppose the granting of such relief on the basis that the non-breaching Party has
an adequate remedy at law.

 

3



--------------------------------------------------------------------------------

Section 11. Severability. Wherever possible, each provision hereof shall be
interpreted in such a manner as to be effective and valid under applicable law.
In case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision or provisions shall be ineffective to the extent, but only to the
extent, of such invalidity, illegality or unenforceability, and the remainder of
the provisions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereunder are not affected in any
manner materially adverse to any Party. Upon such a determination, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable
manner so that the transactions contemplated hereunder may be consummated as
originally contemplated to the fullest extent possible.

Section 12. No Third-Party Beneficiaries. Nothing contained in this Agreement or
in any instrument or document executed by any Party in connection with the
transactions contemplated hereby shall create any rights in, or be deemed to
have been executed for the benefit of, any Person that is not a Party or a
successor or permitted assign of such a Party.

Section 13. Interpretation; Construction. For purposes of this Agreement:
(a) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”; (b) the word “or” is not exclusive;
and (c) the words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer
to this Agreement as a whole. Unless the context otherwise requires, references
herein (i) to Sections mean the Sections of this Agreement and (ii) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and by this Agreement. Titles and
headings to articles or sections herein are inserted for the convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement. Ambiguities, inconsistencies or conflicts in
this Agreement will not be strictly construed against either Party but will be
resolved by applying the most reasonable interpretation under the circumstances,
giving full consideration to the Parties’ intentions at the time this Agreement
is entered into and common practice in the industry. This Agreement shall be
construed as if drafted jointly by all of the Parties.

Section 14. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but both of which together shall
constitute one and the same instrument. This Agreement shall become binding when
both counterparts have been signed by the Parties and delivered to each of the
Parties by electronic means or otherwise.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

 

FBR CAPITAL MARKETS CORPORATION By:      

Name:

Title:

 

FRIEDMAN, BILLINGS, RAMSEY GROUP, INC. (d/b/a ARLINGTON ASSET INVESTMENT CORP.)
By:      

Name:

 

Title:

Signature Page to Assignment and Assumption Agreement